DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office action is in response to the amendment filed 06/13/2022. Claims 1, 3-8, 10-13, 15 and 22-26 are pending with claims 2, 9, 14 and 16-21 cancelled and claims 22-26 newly added.
Response to Arguments
Applicant’s arguments, see Remarks pages 7-8, filed 06/13/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-8, 10-13, 15 and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A system for managing ripeness of perishable goods, the system comprising: a transport refrigeration system… a storage device… and a ripeness management system coupled to the storage device and in operative communication with the transport refrigeration system… the ripeness management system including: a current ripeness determination module… a ripeness schedule module… and a meshing module to determine ripening schedule adjustments in response to the current ripeness levels, the perishable good parameters, the ripening schedules, and the ripening capability parameters; wherein the transport refrigeration system comprises a refrigeration unit and at least one of an artificial light, an adjustable sky light, a shaker, a stirrer, and a water sprayer; and wherein the transport refrigeration system is configured to adjust operation of at least one of the artificial light, the adjustable skylight, the shaker, the stirrer, and the water sprayer in response to the ripening schedule adjustments” recited in claim 1; “A method of managing ripeness of perishable goods, the method comprising: operating a transport refrigeration system… and a ripeness management system… wherein the transport refrigeration system comprises a refrigeration unit and at least one of an artificial light, an adjustable skylight, a shaker, a stirrer and a water sprayer;… analyzing, using the ripeness management system, the perishable good requirements, the ripening capability parameters, the ripening schedules, and the perishable good parameters… the ripeness management system including: a current ripeness determination module… a ripeness schedule module… and a meshing module to determine ripening schedule adjustments in response to at the current ripeness levels, the perishable good parameters, the ripening schedules, and the ripening capability parameters; and adjusting operation of at least one of the artificial light, the adjustable skylight, the shaker, the stirrer and the water sprayer in response to the ripening schedule adjustments” recited in claim 8; “A computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising: operating a transport refrigeration system in and a ripeness management system… wherein the transport refrigeration system comprises a refrigeration unit and at least one of an artificial light, an adjustable skylight, a shaker, a stirrer and a water sprayer… and analyzing, using the ripeness management system, the perishable good requirements, the ripening capability parameters, the ripening schedules, and the perishable good parameters… the ripeness management system including: a current ripeness determination module…4Application No. 16/319,614Attorney Docket No. 93927US02 (U301173US2) a ripeness schedule module… and a meshing module to determine ripening schedule adjustments in response to the current ripeness levels, the perishable good parameters, the ripening schedules, and the ripening capability parameters; and adjusting operation of at least one of the artificial light, the adjustable skylight, the shaker, the stirrer and the water sprayer in response to the ripening schedule adjustments” recited in claim 15.
The closest prior art of record (Minvielle—US 2014/0041532 and Hadfield et al.—US 7,445,225) discloses a system, method and computer program including many of the limitations claimed, but not including the transport refrigeration system and ripeness management system configured in the arrangement as claimed above. Although it is well known to provide a water sprayer for cooling transportable cooling units (Hearne, Jr.—US 6,202,434), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the transport refrigeration system and ripeness management system in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 1, 8 and 15. Claims 3-7, 10-13 and 22-26 are allowable at least for their dependency to independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763